 BUY LOW SUPERMARKET,INC.23tionsfor parts to be manufactured and requisitions for parts to bepurchased.After completion of the production process the contractplanner prepares the shipping authorization.Production and as-sembly time is arithmetically computed and the quantity of componentor spare parts is determined by consulting either the estimate sub-mitted by the engineering department or a production parts list pre-pared by the engineering department.Although the Employerencourages contract planners to study technical subjects, no specialeducation is required to qualify for assignment to this classification,and none of the work required of contract planners appears to requirethe specialized type of training usually acquired in colleges, technicalschools,, or through special courses.Of the nine contract plannerspresently employed one has completed 3 years of high school,six arehigh school graduates, one attended college for 1 year, and one has a-liberal arts college degree.The work of these individualsdoes notappear to involve independent judgment but rather the type of rou-tine judgment as would beexercisedby administrativeoffice clericalemployees 3From the foregoing it is clear that the employees involved neitherpossess the specialized training nor exercise the independent judgmentcontemplated by- our standard for technical employees.'We find,therefore, contrary to the Petitioner, that the contractplanners arenot technical employees and we shall dismiss thepetition.5[The Boarddismissedthe petition.]CHAIRMAN McCuLLOCH took no part in the consideration of theabove Decision and Order.'SeeAllss-Chalmers Manufacturing Company-PittsburghWorks,128 NLRB 87.4Ladssh Company,126 NLRB 555,564;Litton IndustriesofMaryland,Incorporated,125 NLRB 722.5 In view of our finding herein,we deem it unnecessary to pass uponthe otherconten-tions of the Employer regarding the inappropriateness of the unit.Buy Low Supermarket,Inc.'andDepartment Store, Warehouse,RetailRestaurantUnion,Local 100, Petitioner.CaseNo.13-RC-7361.April 6, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert G. Mayberry, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed .21The name of the Employer appears as corrected at the hearing2Intervenor,Local 1460, Retail Clerks International Association,AFL-CIO, inter-vened on the basis of a contractual showing of interest.The Petitioner objects to the131 NLRB No. 4. 24DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.We find that a question affecting commerce exists concerningthe representation of employees of the Employer within the meaningof Section 9(c) (1) and Section 2(6) and (7) of the Act.The Petitioner seeks a unit of employees at the Employer's Gary,Indiana, supermarket.The Intervenor moved to dismiss the petitionalleging two contracts as a bar to the petition. In 1957, Buy Low, Inc.,began operations at a supermarket in Hobart, Indiana, a suburb ofGary, Indiana.Both Edward Green and Abraham Roth, each owning50 percent of the capital stock, managed the store.On December 1,1958, a contract with the Intervenor was executed to run until No-vember 30, 1960, covering "Buy Low," i.e., the Hobart store.At thetime this contract was negotiated, this was the Employer's only store.In December 1959, Green and Roth jointly opened in Gary, Indiana,Buy Low Supermarket, Inc., which is the subject of the present pe-tition.Green remained as manager of the Hobart store and Rothassumed the management of the Gary store.On August 11, 1960, acontract was executed with the Intervenor, effective from September 1,1960, to August 31, 1962, expressly covering the Hobart store, and notthe Gary store.As more fully described below, there are factors whichmilitate against a finding that the Gary store was an accretion to theHobart store, such as the separate supervision, separate locations, andlack of employee interchange.Although both stores deal in the sametype of merchandise, we find that the Gary store is a new operation andnot an accretion to the Hobart store. Consequently, we find the De-cember 1, 1958, contract is no bar, as it was negotiated prior to theestablishment of the Gary store and does not cover the Gary store sNor does the August 11, 1960, contract by its terms cover the Garystore.Moreover, the August 11, 1960, contract was made effective afterthe filing of the petition on August 17, 1960, and it is settled that theeffective rather than the execution date is controlling for contract-barpurposes.'Therefore the petition was timely filed with respect there-intervention on the ground that the employees involved herein are not covered by thecontract asserted by the IntervenorIn view of the fact that the Intervenor takes theposition that the contract covers the employeessought, we findit has a colorable claim torepresentation sufficient to justifyits intervention.SeeNationalCylinder Gas Com-pany,100 NLRB 7688 SeeMiratileManufacturing Company, Inc.,124 NLRB 48* SeeBenjamin Franklin Paint& VarnishCo, 124 NLRB54;East Tennessee PackingCompany,122 NLRB 204 BUY LOW SUPERMARKET, INC.25to.Accordingly, we find there is no contract barring the petition andthe Employer's motion to dismiss on this ground is hereby denied.4.The Petitioner seeks a unit of all employees at the Employer'ssupermarket in Gary, Indiana, excluding meat department employees,guards, and supervisors as defined in the Act.The Intervenor con-tends that the appropriate unit should include both the Gary andHobart stores.Alternatively, the Intervenor contends that a historyof multiemployer bargaining among the Employer herein, Buy Low,Inc., and several additional grocery stores, renders the single-storeunit sought by the Petitioner inappropriate.The Employer takes noposition as to the stores to be included in the unit.All parties stipu-late to the composition of the unit, and are in agreement that the meatdepartment employees should be excluded because they are currentlyrepresented at both the Hobart and Gary stores by another union andboth stores are covered by individual contracts.'First, we reject the Intervenor's alternative unit contention for amultiemployer unit of various independent grocers in the Gary, In-diana, area, because the record shows that the contract evidencing themultiemployer bargaining became effective after the petition in thiscase wasfiled on August 17, 1960.A bargaining history of such briefduration and not predicated upon a Board certification does not war-rant the finding that only a multiemployer unit is appropriate.6We turn to the other unit contentions.As already shown, the De-cember 1, 1958, contract was executed before the opening of the Garystore.Thirty days after the opening of that store, the Intervenorrequested and received permission to solicit membership among theemployees at the store.The Intervenor secured frofn a number ofemployees checkoff authorizations, and thereafter dues were deductedand submitted by the Employer to the Intervenor. It also appearsthat Buy Low Supermarket, Inc., adhered to all the terms of theDecember 1, 1958, contract, although it never adopted that contractin writing.On April 26, 1960, prior to the expiration of the Decem-ber 1, 1958, contract, the Intervenor sent a letter to various independ-ent grocers in the Gary, Indiana, area, inviting the grocers to negoti-ate as a group. Thereafter, from June 8 through August 11, 1960,meetings were held between the Intervenor and these grocers.Rothattended only the initial meeting, and Green attended all meetings asa negotiator for the grocers.The meetings culminated in the August11, 1960, contract.Green executed such contract naming as a partyBuy Low, Inc., and he specifically requested a separate copy of the5 Roth and Green also own a minority interest in another store called Buy Low Food,Inc., opened in Gary,Indiana,in August 1960.However, they take no part in the opera-tion of this store beyond serving in an advisory capacity.None of the parties seeks toinclude this store in the unit."Miron Building Products Co., Inc.et al.,116 NLRB 1406. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontract for execution by Buy Low Supermarket, Inc.However, aseparate copy of this contract was never submitted to Buy Low Super-market, Inc., for signature prior to the filing of the petition.Thus,the record shows that Green negotiated the August 11, 1960, contractnot only on behalf of various grocers in the area but also for Buy Low,Inc., and Buy Low Supermarket, Inc. Further, the record shows thatRoth handles labor relations for the meat departments of both storesand Green for the grocery departments of both stores. In view ofthese circumstances, and the common ownership of the two corpora-tions, the geographical proximity of the stores, the centralized controlof labor relations, and the similarity of operations and employee work-ing conditions, we find that Buy Low Supermarket, Inc., and BuyLow, Inc., constitute a single employer for the purposes of the Act,7and that a unit of these two stores may be appropriate.However,there are factors here which indicate that the smaller unit of the Garystore which Petitioner seeks may also be appropriate.Thus, the em-ployees of each store are under separate supervision and no inter-change of employees between the stores has been shown. Further, theBoard normally permits employees at a new plant to decide whetheror not they wish to be separately represented.'Accordingly, we be-lieve that, in these circumstances, either a unit limited to the Garystore, or a two-store unit of the Gary and Hobart stores, may be ap-propriate for the purposes of collective bargaining.Before makingany final unit determination we shall first ascertain the desires of theemployees as expressed in the election directed hereinafter.Accordingly, we shall direct an election in the following votinggroup : All employees employed at the Employer's establishment inGary, Indiana, known as Buy Low Supermarket, Inc., excluding allmeat department employees, guards, and supervisors as defined in theAct.5.If a majority of the employees vote for the Petitioner, they willbe taken to have indicated their desire to constitute a separate unit,and the Regional Director is instructed to issue a certification of rep-resentatives to the Petitioner for that unit, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining. If a majority of the employees in the voting group casttheir ballots for the Intervenor, they will be taken to have indicatedtheir desire to be represented by the Intervenor as part of a two-storeunit together with the employees of Buy Low, Inc., Hobart, Indiana,and the Regional Director will issue a certification of the results ofthe election to that effect.[Text of Direction of Election omitted from publication.)' Dohrmann Commercial Company,et al.,127 NLRB 205.8SeeMiratile Manufacturing Company,Inc., supra.